MEMORANDUM2
Maurillio Coria-Jimenez appeals the 40-month sentence imposed following his guilty plea to illegal reentry in violation of 8 U.S.C. § 1326(a). Citing Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Coria-Jimenez contends that the district court committed plain error by imposing, based on prior aggravated felony convictions not alleged in the information, a sentence in excess of § 1326(a)’s two-year statutory maximum. This argument is foreclosed by United *718States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), amended (Feb. 8, 2001) (order).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.